 1
 2
 3
 4
 5
 6
 7
 8
 9                               UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11                                                  ***
12   UNITED STATES OF AMERICA,                              Case No. 2:17-cr-111-KJD-VCF
13                                             Plaintiff,                      ORDER
14           v.
15   JOHN HOWARD AXELGARD,
16                                           Defendant.
17          Presently before the Court is Defendant’s Unopposed Motion to Dismiss Indictment
18   (#51). The Government filed a response (#53) stating that they do not oppose the motion.
19          Defendant has been in the custody of the Federal Bureau of Prisons for competency
20   evaluation and restoration pursuant to 18 U.S.C. § 4241(d) since August 2, 2017. A report dated
21   September 26, 2018, and filed under seal, concluded that Defendant remained incompetent to
22   stand trial and was substantially unlikely to be restored to competency in the forseeable future.
23          Based on the agreement of the parties and the report by Jacob X. Chavez, Psy. D.,
24   Clinical Psychologist, the Court dismisses the indictment because Defendant remains
25   incompetent to stand trial and is substantially unlikely to be restored to competency in the
26   forseeable future.
27          Accordingly, IT IS HEREBY ORDERED that Defendant’s Unopposed Motion to
28   Dismiss Indictment (#51) is GRANTED;
 1          IT IS FURTHER ORDERED that pursuant to the final provisions of Title 18, U.S.C.,
 2   Section 4241(d), the defendant be committed to the custody of the Attorney General or his
 3   authorized representative for further evaluation and, if appropriate, proceedings under Title 18,
 4   U.S.C., Section 4246.
 5   Dated this 31st day of October, 2018.
 6
 7                                                 _____________________________
                                                   Kent J. Dawson
 8                                                 United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
